Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-9 and 20-21 in the reply filed on 6/17/2021 is acknowledged.  The traversal is on the ground(s) that the prior art does not teach the special technical feature.  This is not found persuasive because claim 1, which contains the special technical feature remains rejected over the prior art according to the prior art rejections below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “solid precursors of alumina chosen from among aluminum oxide” is indefinite because the scope of “chosen from among” is indefinite and aluminum oxide is alumina, not a precursor to alumina.

	Claim 5 is indefinite as to whether an organic, an inorganic, or a combination of both are required by the claim.
	Claim 20 is indefinite because it is unclear how hydroxide and sodium alone are a basic precursor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-9, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/097205 in view of Euzen “Alumina” In “Handbook of Porous Solids”.
Regarding claims 1-5, 8, and 20-21, WO ‘205 discloses a method for preparing a solid crystalline material of formula LiCl.2Al(OH)3,nH2O, with n being between 0.01 and 10, said method comprising at least the following steps: 
a) a step of mixing, in an aqueous medium, at least one source of alumina and at least one source of lithium, in order to obtain a suspension,
(b) a step of filtering the suspension obtained in step (a) in order to obtain a paste;
c) a step of drying the paste obtained at the end of step b), at a temperature of between 20 and 80°C,

e) a step of drying the shaped material obtained at the end of step d), at a temperature of between 20 and 200°C, in order to obtain the solid crystalline material of formula LiCl.2A1(OH)3,nH20 in the form of extrudates (claims 1-5, Examples 1 and 2).
WO ‘205 also discloses that said alumina precursor is chosen from boehmite or pseudo-boehmite (claim 6). The acid in solution added in step d) is chosen from phosphoric acid, hydrochloric acid, nitric acid, acetic acid and citric acid, alone or in a mixture (claim 7).
The step d) of shaping by mixing/extrusion in the presence of an acid and in the presence of a binder preferably chosen from organic binders and inorganic binders (page 7, line 20 — page 8, line 27 and page 9, line 16 — page 10, line 16).
WO ‘205 does not expressly disclose a boehmite precipitation step.
The boehmite precipitation step does not apparently produce any special effect. The present invention addresses a problem that consists merely of providing an alternative method for preparing LiXx.2Al(OH)3,nH20, with n being between 0.01 and 10, x being between 0.4 and 1.
Euzen teaches a method for precipitating boehmite in an aqueous medium, which method includes bringing at least one base precursor, preferably selected from among sodium aluminate, potassium aluminate, ammonia, sodium hydroxide and potassium hydroxide, into contact with at least one acid precursor, preferably selected from among aluminium sulphate, aluminium chloride, aluminium nitrate, sulphuric acid and nitric acid, wherein at least one of the base or acid precursors includes aluminium, so as to obtain a solution of boehmite, said step (a) being 
To a person skilled in the art seeking to achieve the same result, it would be obvious to apply these features known from Euzen to like effect in a method for preparing a solid crystalline material of formula LiXx.2Al(OH)3,nH2O according to WO ‘205. The suggestion or motivation for doing so would have to provide a means for making the boehmite of WO ‘205, which was required but not disclosed.
Regarding claim 9, WO ‘205 teaches that the extrude may be formed without a binder (Example 1).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/097205 in view of Euzen “Alumina” In “Handbook of Porous Solids” as applied to claim 5 above, and further in view of Tsukada US 6174511.
Regarding claim 6 and 7, WO ‘205 and Euzen do not expressly teach that the acid selected from the acids described in instant claim 6, or oxalic acid.
Tsukada teaches a process of preparing a pseudo boehmite to be used as a catalyst carrier. Tsukada uses a process of kneading the powder with an acid as peptizing agent extrusion aid. Tsukada is using the acid for a similar purpose in the kneading process described in WO ‘205. Among the possible acids list as peptizing agents in Tsukada are inorganic and organic acids also listed in WO ‘205 (Claim 7). Tsukada also lists other organic acids, such as, oxalic acid.
At the time of invention, it would have been obvious to the person having ordinary skill in the art to us oxalic acid as the acid used in WO ’205 in view Tsukada.  The rationale for doing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731